Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the After Final Response filed 1/21/2021, Applicant argued:
“…Independent claim 14 has been amended to recite the additional feature, shown in Fig. 7 of the present application, of a swivel encoder 730 for detecting the pivot position of the pivotable handle section 130 (Fig. 4).
Ohishi, cited by the Examiner for its teaching of a third housing 9 which is rotatable with respect to the central housing 2, is in the context of a general use, handheld video camera and, as shown between Figs. 15-18, teaches the feature wherein
 	the third housing 9 accommodating the finder 12 is rotatably mounted on the first housing 2 and can be fixed at a desired angle. Accordingly, the user can select a desired videoing angle while viewing the monitor screen 3. In FIG. 16, a solid line 21a indicates the condition in which the lens 8 is directed frontwardly as shown in FIG. 7, a dotted line 21b indicates the condition in which the lens 8 is directed obliquely downwardly as shown in FIG. 17, and a single dotted chain line 21c indicates the condition in which the lens 8 is directed obliquely upwardly as shown in FIG. 18.
Thus, although Ohishi teaches rotation of the third housing 9 (which includes the video camera) with respect to the central first housing 2, Ohishi fails to disclose or teach the feature of a swivel encoder for determining the rotational portion of the third housing 9 with respect to the central housing 2. Further, considering that the device of Ohishi is a general purpose, handheld video camera, there would be no need for one of ordinary skill the art to modify the Ohishi camera to include such a feature. In particular, a user of the Ohishi camera would need only to rotate the third housing 9 with respect to the central first housing 2 followed by fixing the third housing 9 in a desired position, such as pointing downwardly (Fig. 17) or upwardly (Fig. 18) and then confirm such desired position via visual inspection.

Thus, even if one of skill in the art were to modify the base device of Vandenhout in view of Ohishi, such a modified device would still lack the swivel encoder now recited in independent claim 14., specifically, by merely adding the swivel housing teaching of Ohishi to Vandenhoudt, even when considering Crasser (which is dedicated to long-distance measurements), important data for remote and close measuring spatial points provided by the feature of the swivel encoder would be missing.

In view of the above, Applicants respectfully submit that independent claim 14, and the claims depending therefrom, are patentable over the applied references…”
The Examiner agrees that these arguments along with the subject matter added by the After Final Amendment filed 1/21/2021 render claims 14-26 patentable over the combination of Ohishi, Vandenhoudt and Grasser.
An updated search did not reveal any new prior art that, if combined with Ohishi, Vandenhoudt and Grasser, would overcome Applicant’s argument.
As a result, claims 14-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/MARK HELLNER/            Primary Examiner, Art Unit 3645